Citation Nr: 1229401	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  98-02 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include paranoid schizophrenia, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from January 1957 to December 1958 and from December 1963 to January 1969, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1996 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which determined that new and material evidence had not been received sufficient to reopen the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia (which was characterized as a nervous condition).  An RO hearing was held in February 1998 and a copy of the hearing transcript has been added to the record.  Although the Veteran initially requested a Travel Board hearing in November 2000, he subsequently withdrew his Board hearing request in August 2002.  See 38 C.F.R. § 20.704 (2011).

In January 2003, the Board reopened the Veteran's previously denied claim of service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia (which was characterized as a psychiatric disorder, diagnosed as schizophrenia).  

In October 2003, May 2006, and in February 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).



FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam; thus, his in-service herbicide exposure is presumed.  

2.  The competent evidence shows that the Veteran's current acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, is not related to active service or any incident of service, to include as due to his acknowledged in-service herbicide exposure.


CONCLUSION OF LAW

An acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, was not incurred in active service, including as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in February 2004 and in July 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, including as due to herbicide exposure.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in March 2006 and in the July 2006 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the RO could not have provided the Veteran with pre-adjudication VCAA notice because the currently appealed rating decision was issued in November 1996 well before the VCAA's enactment.  Because the appellant's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

The Veteran has contended strenuously that he was treated for psychiatric problems in 1964 at Elmendorf Air Force Base Hospital, Alaska, during active service.  In response to a request from the Veteran for these records, Elmendorf Air Force Base Hospital notified him in March 1977 that it had no relevant records.  In January 1996 and in July 2009, the National Personnel Records Center in St. Louis, Missouri (NPRC), notified VA that no records of the Veteran's treatment records at Elmendorf Air Force Base Hospital, Alaska, could be found following a search for them.  (The Board acknowledges parenthetically that it appears that, in July 2009, the NPRC searched for records dated in 1963 rather than in 1964 when the Veteran alleges he was treated at Elmendorf Air Force Base Hospital, Alaska, for psychiatric problems.)  In response to a request from the RO for these records, Elmendorf Air Force Base subsequently notified VA in July 2009 that it had no records of the Veteran's treatment at that facility in 1964.  

In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  Having reviewed the claims file, the Board finds that it is reasonably certain that records of the Veteran's alleged in-service treatment at Elmendorf Air Force Base Hospital, Alaska, for psychiatric problems in 1964 do not exist and further attempts to obtain them would be futile.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  VA also obtained a medical opinion from a VHA clinician in March 2012 regarding the contended causal relationship between the Veteran's current acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, and active service.    

The Veteran essentially contended in July 2012 correspondence, submitted with a waiver of RO jurisdiction, that the VHA opinion obtained in March 2012 was inadequate for VA rating purposes.  He also has contended in multiple lay statements submitted in support of his claim that other medical evidence of record, to include opinions provided by a variety of in-service and post-service clinicians, was inadequate for VA disability compensation purposes.  

In advancing an argument concerning the adequacy of the medical evidence of record, to include the March 2012 VHA opinion, the Veteran appears to be raising a general challenge to the professional competence of the examiners who provided opinions concerning the contended causal relationship between his current acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, and active service.  Both the Court and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent. Id.  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion. Indeed, whereas here, the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  Neither the Veteran nor his service representative has raised a specific challenge to the professional medical competence or qualifications of the VA examiner who provided the March 2012 VHA opinion (or, indeed, any other examiner who provided an opinion during the pendency of this appeal) concerning the contended causal relationship between his current acquired psychiatric disability other than PTSD, to include schizophrenia, and active service.

Recent Federal Circuit precedent also suggests that VA may rely upon the medical opinions of record in this case, to include specifically the March 2012 VHA opinion, in adjudicating the Veteran's claim of service connection for an acquired psychiatric disability.  In Bastien, an appellant challenged the qualifications of a VA physician to provide a medical expert opinion on the grounds that this physician lacked objectivity and/or independence because he was a VA employee.  See Bastien, 599 F.3d at 1306-7.  Citing Rizzo, the Federal Circuit in Bastien rejected the appellant's challenge to the qualifications of a VA physician and held instead that the law and regulations provide that VA "is explicitly and implicitly authorized to use its own employees as experts."  See Bastien, 599 F.3d at 1307 (citing 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901).  The Federal Circuit also held in Bastien that an appellant challenging the expertise of a VA physician must "set forth the specific reasons...that the expert is not qualified to give an opinion."  Id.  That has not happened in this case.  

Neither the Veteran nor his service representative has identified or submitted any evidence or argument that the VA examiner who provided the March 2012 VHA opinion (or any other examiner) was not competent or lacked the professional medical training necessary to review the claims file, including the Veteran's service treatment records and post-service VA and private treatment records, and provide an opinion concerning the contended causal relationship between the Veteran's current acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, and active service.  There is no requirement, as the Court held in Cox and as the Federal Circuit held in Rizzo, that VA establish the competence of the VHA examiner (or any other VA examiner) prior to relying on the March 2012 VHA opinion (or any other medical evidence) in adjudicating his service connection claim for an acquired psychiatric disability.  The Federal Circuit noted in Rizzo that there was "no law or precedent suggesting that the Board must have first established [a VA examiner's] qualifications on the record before assigning his opinion probative value."  See Rizzo, 580 F.3d at 1291-92.

There has been no showing or even an allegation that the VHA examiner who provided the March 2012 VHA opinion (or any other examiner) was not competent or did not report accurately what he found in his review of the claims file.  The Board also finds that the March 2012 VHA opinion is adequate for evaluation purposes because it addressed fully all of the Veteran's contentions regarding his acquired psychiatric disability.  See 38 C.F.R. § 4.2 (2011).  The Board further finds that a remand to obtain another opinion or examination would serve no purpose but to delay further the adjudication of the Veteran's claim with no benefit flowing to him.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

Thus, with one exception, the Board finds the examinations of record, including the March 2012 VHA opinion, are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  (The Board notes parenthetically that a September 2008 VA examination report with August 2009 addendum is inadequate for rating purposes, as is explained below in greater detail.)  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Law and Regulations

The Veteran contends that he incurred an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, during active service.  He specifically contends that he experienced a psychiatric breakdown while on active service in Alaska following an earthquake there.  He alternatively contends that his current acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, is related to active service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  An acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.


Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia.  Although the Veteran does not contend specifically that he incurred his current acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, as a result of in-service herbicide exposure while he was on active service in Vietnam, the Board notes that it is required to consider all potential theories of entitlement to service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  The Veteran's available service personnel records (in this case, his DD Form 214) show that he had overseas service in the Republic of Vietnam.  The Veteran's DD Form 214 also shows that he was awarded the Vietnam Service Medal and the Vietnam Campaign Medal.  The Veteran's available service treatment records show that he was treated for a variety of complaints while in country in Vietnam.  Because the Veteran's service personnel records and service treatment records indicate that he had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.

Although the Veteran presumably was exposed to herbicides while on active service in Vietnam, the Board notes again that an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  Id.  The competent evidence also does not indicate that the Veteran's acknowledged in-service herbicide exposure caused or contributed to his current acquired psychiatric disability other than PTSD, to include paranoid schizophrenia.  The Veteran further has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that his in-service herbicide exposure while in Vietnam caused his current acquired psychiatric disability other than PTSD, to include paranoid schizophrenia.  The Board finds it especially significant that, although the Veteran has been seen by multiple VA clinicians since his service separation for treatment of paranoid schizophrenia, he did not report - and the VA clinicians who treated him did not indicate - any relevant in-service history of herbicide exposure which caused or contributed to his current acquired psychiatric disability.  Thus, the Board finds that service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, is not warranted on a presumptive service connection basis as due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran also is not entitled to service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  The Veteran contends that he incurred an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, during active service in Alaska.  He alternatively contends that his current paranoid schizophrenia is related to active service.  The competent evidence does not support the Veteran's assertions, however.  It shows instead that, although the Veteran has been diagnosed as having and treated for paranoid schizophrenia repeatedly since his service separation, it is not related to active service.  For example, the Veteran's service treatment records from his first period of active service show that, at his first enlistment physical examination in January 1957, clinical evaluation of his psychiatric system was normal.  He denied all relevant pre-service medical history although he reported that he "[f]ailed mental when trying to enlist" in the Air Force "around" August 1955.  At his separation physical examination in October 1958 just prior to his first separation from service in December 1958, clinical evaluation of his psychiatric system was normal.  He denied all relevant in-service medical history.

The Veteran's service treatment records from his second period of active service show that, at his second enlistment physical examination in December 1963, clinical evaluation of his psychiatric system was normal.  He denied all relevant pre-service medical history.

On outpatient treatment on November 17, 1964, the Veteran complained of wanting to obtain a neuropsychiatric consult.  He reported that, for the previous 2 months, he had been in an "extreme nervous state - unable to sleep" with headaches.  He denied any social, financial, or family problems.  It was noted that he was "in [a] state of increase apprehension and is obviously deeply concerned over some problem."

On November 20, 1964, it was noted that the Veteran "continues to present [a] state of extreme apprehension & desires to see psychiatrist.  Alleged attempt at suicide last nite.  Problems continue to increase in severity."

A "Clinical Record Cover Sheet" from Elmendorf Air Force Base Hospital dated in November 1964 shows that the Veteran was hospitalized at this facility for 10 days for treatment of a moderate depressive reaction from which he recovered.  It also was noted that the Veteran's moderate depressive reaction was manifested by depressed mood and suicidal thoughts.

On outpatient treatment in December 1964, it was noted that the Veteran was experiencing hallucinations from Librium which he had been prescribed.  He complained of being unable to sleep.  The impression was anxiety secondary to language problems and unfulfilled ambition.  The Veteran was advised to discontinue Librium.

A "Clinical Record Cover Sheet" from Brooke Army Medical Center dated in January 1965 shows that the Veteran was admitted to this facility from Elmendorf Air Force Base Hospital on December 16, 1964, for psychiatric observation with no disease found.  It was noted that, on December 17, 1964, the Veteran was transferred from the hospital to temporary duty.  It also was noted that, on January 22, 1965, the Veteran was given 7 days of leave.  The clinical record attached to this cover sheet shows that the Veteran was admitted to Brooke Army Medical Center following air evacuation from Elmendorf Air Force Base Hospital for neuropsychiatric observation with a diagnosis of depressive reaction.  It was noted that the Veteran had been in Alaska "approximately one year."  The Veteran reported that, for 2 weeks prior to his hospitalization, he had experienced insomnia, depression, and crying spells.  It was noted that he had been hospitalized twice in Alaska, including once "after he jumped from a moving truck.  Although he admitted occasional suicidal ruminations, he denied suicidal intention on that occasion or at the time of his second admission" after he had ingested "an undetermined amount of Librium."  The Veteran reported experiencing loneliness for Puerto Rico and for his family and disappointment and frustration with his assignment to Alaska.  He denied experiencing similar episodes in the past.  Mental status examination of the Veteran showed appropriate appearance and behavior, no pressure or retardation of speech, "thought content concerned with home, mother, and discontent in Alaska," appropriate attention, logical and oriented thoughts, intact memory, and sensorium within normal limits.  The Veteran's hospital course was unremarkable.  No psychiatric disease was found.  The diagnosis was psychiatric observation with no disease found.

A "Medical Condition - Physical Profile Record" dated in December 1964 from Brooke Army Medical Center indicates that the Veteran was returned to full duty "without permanent limitation" following a period of hospitalization.  It also was noted that the Veteran's hospital records were not available.

On periodic physical examination in January 1967, clinical evaluation of his psychiatric system was normal.  He denied experiencing any changes in his health.

At his separation physical examination in December 1968 just prior to his final separation from service in January 1969, the Veteran denied any relevant in-service medical history.  Clinical evaluation showed that his psychiatric system was normal.  No significant abnormalities were noted by the in-service examiner.

The post-service evidence also does not support granting service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia.  This evidence shows that, although the Veteran has been treated for paranoid schizophrenia since his service separation, it is not related to active service.  For example, the Veteran was hospitalized at a VA Medical Center from October 1976 until an irregular discharge in January 1977 when he failed to return from a pass.  He was admitted for assaultive aggressive behavior towards his family, bizarre behavior, a poor capacity to socialize, auditory and visual hallucinations, "and spiritualist delusions."  It was noted that, the day before his hospitalization, he "ran after his wife with a knife."  Mental status examination of the Veteran showed his thought production was logical "but with unrealistic ideas," a tendency for autistic thinking and over-suspiciousness, thought content centered on his problems and experiences while in active service, a reported inability to relate to people and a dislike of being in groups of people, no evidence of active hallucinatory phenomena, an inadequate affect, a clear sensorium, full orientation, abstract thinking, and poor judgment and insight.  While hospitalized, the Veteran complained of poor sleep and frequent episodes of anxiety.  He also complained once "of seeing circles of fire around him.  He used medals in his neck to influence his spiritualists guides [sic]."  The Veteran was always coherent and relevant and "[e]vidently having a paranoid care in his personality with tendency for autistic thinking and [a] dereistic interpretation of reality."  The diagnoses included schizophrenia, paranoid type.

A private psychiatric evaluation dated in June 1977 and included in the Veteran's SSA records shows that the Veteran complained of "feeling very irritable, depressed, [and] sad with suicidal tendencies" while on active service in Alaska in 1962.  The Veteran reported that he "spends his time lying down most of the time, seldom goes out, prefers to be alone, and has no friends at all.  He is always very irritable, locked in his room and he trust[s] nobody and prefers to be alone."  Mental status examination of the Veteran showed he was adequately dressed, an evasive and defensive attitude, some hostility, and a coherent stream of thoughts "but with many blockings."  With respect to thought content, the private psychiatrist stated:

Was characterized by, 'I have my head full of air.  I am always afraid as people want to do me harm.  At nights I keep looking under my bed because I know there is somebody down there.  I hear voices and they call me bad names but I pay no attention to them.  I feel persecuted so I prefer to be alone.  At nights I see soldier and Indians coming in to my bed.  They tell me things, they call me [Satan] and try to burn my house.  

The Veteran's wife reported that, "at times he starts fires in order to kill the enemies.  He prefers to be alone, is always angry and at times talks to himself."  The Veteran's memory was fairly preserved.  His judgment was impaired.  The diagnosis was schizophrenic reaction, paranoid type.

The Veteran was hospitalized at a VA Medical Center from January to March 1977 after he became "assaultive aggressive at home.  He was discharged [from] this hospital three days prior to this admission[,] after he failed to return from a pass, and states that he remained at home because his spiritual guide told him that he was in good condition."  Mental status examination of the Veteran showed he was not spontaneous, logical thought production "but with unrealistic ideas," delusional thinking in thought content, no evidence of active hallucinatory phenomena, full orientation, and poor judgment and insight.  The diagnoses included schizophrenia, paranoid type.

The Veteran was hospitalized at a VA Medical Center in June and July 1977 for "always feeling ill-humored [and] angry at his wife and other people."  He also complained of tremors of the extremities, anxiety, restless, poor sleep, nightmares, and visual hallucinations of an "Indian who was his spiritual guide."  Mental status examination of the Veteran showed a mild tremor of the extremities, logical, coherent, and relevant thoughts that were "at times unrealistic," thought content with auditory hallucinations, ideas of reference, moderate free-floating anxiety, an anxious mood, full orientation, and poor judgment and insight.  The diagnosis was schizophrenia, paranoid type.

On VA psychiatric examination in July 1978, it was noted that the Veteran had been hospitalized twice since October 1976.  It also was noted that the Veteran was not receiving psychiatric treatment.  Mental status examination of the Veteran showed "[h]e was eccentric in his dress, behavior rather oddly, talking in a whining voice, at times under pressure of speech, relevantly and coherently," mild vegetative signs of anxiety, increased thought production in rate, logical thinking "and with good sense for reality," occasional blocking, strong ideas of reference "and the delusion of being under the spiritual influence of an Indian and a Greek philosopher who advise him and give him orders," a fairly intact sensorium, no gross defects in intellectual functioning, satisfactory concentration ability and mental grasp, poor insight, and impaired judgment.  The Veteran reported being unable to sleep and having nightmares.  The diagnosis was moderately severe schizophrenia, paranoid type.

The Veteran was hospitalized at a VA Medical Center from October to December 1978 for complaints of anxiety and confusion "at home trying to clean his house because it needs a cleaning.  His behavior has been bizarre."  Mental status examination of the Veteran showed he was sleepy, logical thought production "but unrealistic," coherent and relevant answers, strong ideas of reference and persecutory ideation, a history of auditory and visual hallucination, an inadequate affect, oriented to place and person "but disoriented in time," fair memory, impaired intellect, and poor judgment and insight.  The Veteran's symptoms were in partial remission after he was placed on medication and he was improved at discharge.  He was in good contact with reality and oriented at discharge as well.  The diagnosis was schizophrenia, paranoid type.

A private psychological evaluation dated in January 1982 and included in the Veteran's SSA records shows that the Veteran's wife reported a history of bizarre behavior beginning in 1976 when he began "running after her with a knife, hearing voices, feeling persecuted, setting [a] fire [in] his house, [and] becoming destructive and aggressive."  A history of hospitalizations was noted.  The Veteran's wife also reported that he spent "most of his time hanging around the house, always hearing voices, feeling persecuted, with very poor interpersonal relations, at times becoming aggressive and destructive.  He needs close supervision and is very dependent on his wife."  Mental status examination of the Veteran showed very poor personal hygiene, he refused to sit down, extreme hostility, no orientation to time, slow stream of thought "with numerous blockings," thought content "characterized by visual and auditive hallucinations, delusions of persecutions, ideas of reference, obsessive thoughts, ideas of unreality, somatic complaints, poor evaluation of reality and at times showing a bizarre behavior with suicidal and homicidal ideation," impaired memory, very poor abstract thinking, and impaired judgment.  The diagnosis was schizophrenic reaction, paranoid type.

The Veteran was hospitalized at a VA Medical Center from February 1982 to January 1983 for complaints of hostility and aggression.  Mental status examination of the Veteran showed "fair personal care," coherent and relevant thoughts, thought content with unrealistic ideas, an inadequate affect, no hallucinations, full orientation, and impaired judgment and insight.  The Veteran complained of poor sleep while hospitalized.  "He has nightmares during the night [and] he hears voices calling him."  It was noted that the Veteran "has poor relations with his wife.  Relations with his wife and children at home are very poor.  He turns enraged and with aggressive tendencies.  He is unable to deal with problems of daily life at home."  His condition improved while hospitalized and he was stable at discharge.  The diagnoses included schizophrenia, undifferentiated type.

The Veteran was hospitalized at a VA Medical Center in June and July 1989 for complaints of being irritable and aggressive at home "and was referring thoughts about evil and audiovisual hallucinations."  A prior history of admissions for treatment of schizophrenia was noted.  The Veteran was stabilized with medication.  At discharge, the Veteran was stable, not aggressive, suicidal, or homicidal, and in no acute distress.  The diagnoses included chronic schizophrenia, undifferentiated type.

The Veteran was hospitalized at a VA Medical Center in April and May 1990 for anxiety, hostility, and "ideas of aggression to ex-wife and her lover.  [The Veteran] reported infidelity of his ex-wife and wanted to kill her and her lover."  He was admitted to prevent him from decompensating and from harming others.  He "made a very fast and uneventful recovery of his admission symptoms and he will be discharged because he is feeling better and is not verbalizing ideas of aggression to others."  The diagnoses included schizophrenia, residual type.

A private psychological evaluation dated in August 1991 and included in the Veteran's SSA records shows that he complained of "frequent evidence of being in poor contact with reality with bizarre behavior, incoherent talk, delusive thinking, mental confusion, anxiety, and [a] tendency towards aggressiveness."  The Veteran's wife also reported that he frequently was depressed, complained of auditory hallucinations, and could not sleep or eat.  The Veteran also reported "that he 'talks with the spirits.'"  It was noted that the Veteran "was markedly hostile and somewhat resistant during the examination.  He began to talk about persecutory paranoid ideas."  It also was noted that the Veteran "has been showing symptoms of mental instability for a long time."  A history of frequent hospitalization was reported.  The Veteran reported that "he avoids people whenever possible."  Mental status examination of the Veteran showed he "was untidy, neglected in his dress, and unshaved," markedly restless and "did not want to sit down and he moved constantly around the office," marked anxiety and tension, poor cooperation, thought process "of a slow tempo," very little speech "showing marked difficulty for the formulation and elaboration of ideas," difficulty concentrating "and he cannot pay attention even for a short period of time," a flow of ideas which "followed an illogical pattern," no evidence of circumstantiality, perseverance, confabulation, or disorganization in his associations, and thought content "centered mostly around his persecutory delusions.  The Veteran reported that "he can talk with the dead."  No evidence of suicidal or homicidal ideation.  There were reported auditory hallucinations.  There was partial memory impairment.  There was partial disorientation to time and place.  He also had poor judgment.  The diagnoses included chronic schizophrenia with acute exacerbations and paranoid features.

In March 1992, M.R.P., M.D., provided a summary of a psychiatric interview he had conducted with the Veteran in March 1973.  At that time, the Veteran had complained of nervousness since returning from active service in Vietnam.  He also reported that, at the time of an earthquake in Alaska, "he was so nervous that he jumped from a truck [and] was sent to Brooke General Hospital."  He also reported that, although he had been nervous, he had not sought help for this problem.  The Veteran also had complained of depression when seen by Dr. M.R.P. in March 1973.  The Veteran reported hearing voices and seeing things.  Mental status examination of the Veteran in March 1973 showed good hygiene, "alert at what was happening around [him] and in good contact with the environment," spontaneous, full orientation, a well-preserved memory, evidence of perceptual disorders (hearing voices), a fairly well-organized stream of thoughts "but with some pressure of ideas" and ideas of reference, grandiosity, and some messianic ideation, a dissociated affect "at times" that was inappropriate or inadequate with crying "at times," and impaired judgment.  The diagnosis in March 1973 was chronic moderate to severe schizophrenic disturbance, undifferentiated type.  Dr. M.R.P. stated that, after he had completed SSA forms for the Veteran in March 1977, he had had no contact with him.

A review of the Veteran's SSA records, date-stamped as received by the RO in January 1998, shows that they consist largely of duplicates of the Veteran's VA outpatient treatment records and hospitalization reports.  These records also show that the Veteran was awarded SSA disability benefits in June 1977 for, among other things, schizophrenic reaction, paranoid type.  

On private psychiatric evaluation by Dr. R.C.G. in February 1998, the Veteran's complaints included feeling sad and depressed since active service in Alaska.  He also complained of suicidal ideation and auditory and visual hallucinations.  He stated that his psychiatric problems worsened during active service following an earthquake in Alaska while he was assigned there.  Dr. R.C.G. stated that he understood that the Veteran's diagnoses included chronic schizophrenia reaction, undifferentiated.  This clinician also stated that he understood that the Veteran's schizophrenia was "connected to the military service."

On VA examination by a board of two psychiatrists in July 2000, the Veteran's complaints included trouble sleeping, restlessness, "bad dreams which he does not remember," and hearing and seeing spirits.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran's prior hospitalizations were noted.  Mental status examination of the Veteran showed he was adequately dressed and groomed with full orientation, an anxious mood, fair attention, concentration, and memory, clear and coherent speech, no hallucinations, no suicidal or homicidal ideation, fair insight and judgment, and good impulse control.  The VA examiners opined that the Veteran's schizophrenia had not been present since 1964 and he experienced an adjustment reaction during active service due to his separation from Puerto Rico and his family, his assignment to Alaska "which he disliked," and alcohol abuse.  The diagnosis was schizophrenia, residual type, with anxiety features.

On VA examination in May 2003, the Veteran's complaints included feeling sad in the previous year, irritability "with a loss of interest for daily living activities," a loss of energy, insomnia, anxiety, restlessness, and tension.  He did not report experiencing any psychotic symptoms.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Mental status examination of the Veteran showed he was appropriately dressed with adequate hygiene, spontaneous eye contact, in contact with reality, no evidence of psychomotor retardation or agitation, no tics, tremors, or abnormal involuntary movements, a coherent and logical thought process, no looseness of associations, no evidence of disorganized speech, no evidence of delusions or hallucinations, no phobias, obsessions, or suicidal ideation, full orientation, an intact memory, normal abstraction capacity, and fair judgment and insight.  The VA examiner stated that there was no evidence of psychotic symptoms or a psychotic episode during the Veteran's active service or within the first post-service year.  Based on a review of the claims file and the Veteran's examination, the VA examiner opined that the Veteran's schizophrenia was not related to active service and his erratic behavior during active service was due to frequent alcohol intoxication.  The diagnosis was schizophrenia, residual type.  

On VA examination in May 2008, the Veteran's complaints included feeling irritable, angry, and depressed every day, sleep difficulties at least 3 times a week, and hearing voices "of 'someone telling me that he world is going to end'" 3 times a week.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran denied having any behavioral problems prior to service.  He reported that he had no friends.  He also denied any suicidal or homicidal ideation.  A history of hospitalizations for schizophrenia was noted.  Mental status examination of the Veteran showed he was neatly groomed, appropriately and casually dressed, tense psychomotor activity, full orientation, illogical thought process with overabundance of ideas and circumstantiality, unremarkable thought content and "[p]reoccupation with one or two topics," persecutory delusions and visual hallucinations that were not persistent, no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, suicidal or homicidal ideation, good impulse control, an ability to maintain minimum personal hygiene, normal memory, and partial insight.  The Axis I diagnosis was schizophrenia, undifferentiated type.

On VA examination in September 2008, the Veteran's complaints included daily "visual hallucination[s] of an 'Indian, I believe he is Sioux and another one, they used to talk to me but not anymore since this month and I see visitors in flying saucers come into my house and it is demonic.'"  The Veteran also complained of a "desire to burn a building" which occurred 2-3 times a week, feeling that people were against him almost every day, sleep difficulties, and nightmares "related to 'multitudes following me to kill me'" almost every night.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Mental status examination of the Veteran showed he was clean and casually dressed, agitated and yelling at the examiner, rapid and pressured speech, a constricted affect, easily distracted, full orientation, evasive thought process with overabundance of ideas and circumstantiality, ideas of reference, delusions, hyper-religiosity, paranoid ideation, persistent persecutory and religious delusions, persistent auditory and visual hallucinations, inappropriate anger and belligerence without provocation, no obsessive/ritualistic behavior or panics attacks, homicidal ideation towards others, no suicidal ideation, poor impulse control, an ability to maintain minimum personal hygiene, and normal memory.  Based on a review of the Veteran's claims file, the VA examiner opined that "it seems unlikely that [the] Veteran's schizophrenia was present within one year following his January 1969 discharge from the service."  The Axis I diagnosis was chronic schizophrenia, undifferentiated type.

In an August 2009 addendum to the September 2008 VA examination report, the VA examiner who saw the Veteran in September 2008 stated that she had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records, again.  This VA examiner stated that she could not resolve whether the Veteran's chronic schizophrenia, undifferentiated type was related to active service without resorting to mere speculation.  Her rationale was that the Veteran was diagnosed as having various psychiatric disabilities during active service.

Unfortunately, the VA examiner concluded in an August 2009 addendum to a September 2008 VA examination report that it would be "mere speculation" to find a casual relationship between the Veteran's acquired psychiatric disability other than PTSD, to include schizophrenia, and active service.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Court recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  

In addition to providing a nexus opinion which contained the "mere speculation" language without providing sufficient additional rationale, it also appears that the September 2008 VA examiner found the absence of contemporaneous evidence for several years after the Veteran's service separation to be persuasive support for her negative nexus opinion (provided in an August 2009 addendum) between the Veteran's paranoid schizophrenia and active service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Given the foregoing, the Board finds that the September 2008 VA examination report (with August 2009 addendum) is inadequate for VA purposes.  See also 38 C.F.R. § 4.2.  

The Veteran contended in a June 2010 statement that his in-service alcoholism caused or contributed to his current acquired psychiatric disability other than PTSD, to include paranoid schizophrenia.  He also disputed the findings in other medical evidence of record, including the opinions obtained during his active service concerning the nature and etiology of his acquired psychiatric disability.

In response to a request for an opinion concerning the contended causal relationship between the Veteran's acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, and active service, a VHA clinician stated in March 2012 that he had reviewed the Veteran's claims file extensively.  He opined that it was not at least as likely as not that the Veteran's active service or any incident of service, to include an earthquake in Alaska in 1964, caused or exacerbated his current paranoid schizophrenia.  The rationale for this opinion was that there was no diagnosis of schizophrenia during active service or for 5 years following the Veteran's service separation.  The VHA clinician stated that the Veteran's in-service treatment for hallucinations due to Librium may have been due to an overdose in combination with alcohol consumption.  This examiner also noted that the Veteran was not diagnosed as having paranoid schizophrenia until approximately 9 years after he experienced the in-service earthquake in Alaska and 4 years after his service discharge, making it unlikely that the current paranoid schizophrenia was caused or exacerbated by active service or any incident of service.  The VHA clinician also stated that it was unlikely that the Veteran's in-service alcohol intoxication caused or worsened his currently diagnosed paranoid schizophrenia.  The rationale for this opinion was that, per the DSM IV criteria, "psychotic symptoms due to alcohol intoxication preclude [a] diagnosis of Schizophrenia, so alcohol intoxication cannot be a cause or Schizophrenia.  While the physiological effects of alcohol can cause or exacerbate psychosis...there is no documentation of symptoms of psychosis...or of [a] diagnosis of schizophrenia until 1973."  This examiner noted that, when the Veteran was diagnosed as having paranoid schizophrenia in 1973, his records showed that "he had been sober for an extended period of time."  This examiner concluded that the Veteran's in-service alcohol intoxication was unlikely to have caused or exacerbated his current paranoid schizophrenia.  The VHA clinician finally opined in March 2012 that it was not at least as likely as not that the Veteran's current paranoid schizophrenia manifested during active service or within the first post-service year.  The rationale was that there was no record or diagnosis of paranoid schizophrenia during active service, although the Veteran was evaluated by several clinicians during service, including several in-service psychiatric hospitalizations.  This examiner also stated that "[i]t would be supposition to suggest that" the Veteran's reported "strange ideas" during active service in September 1964 indicated the presence of paranoid schizophrenia because there was no documentation of any psychotic symptoms at that time and a diagnosis of paranoid schizophrenia cannot be made based on one indication of strange ideas "especially in the setting of alcohol abuse."  The examiner's rationale also was based on the fact that, following service separation, the Veteran completed several years of college.  "[I]f he was actively manifesting symptoms of paranoid schizophrenia within the first post-service year it is unlikely that he would have been able to complete several years of college education."  This VHA clinician finally noted that there was no finding of psychotic symptoms or psychiatric disease following a December 1964 in-service hospitalization.

The Board acknowledges the Veteran's lay assertions that his current acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, is related to active service.  The competent evidence does not support these assertions, however.  It shows instead that, although the Veteran was treated for complaints of psychiatric problems during active service, no diagnosis of paranoid schizophrenia was made which could be attributed to service or any incident of service.  The Veteran has contended strenuously that he was diagnosed as having paranoid schizophrenia following an in-service hospitalization in 1964.  A review of the Veteran's in-service hospitalization records from 1964 shows that, in fact, he was observed psychiatrically during this hospitalization but no psychiatric disease was found following observation.  The Veteran's service treatment records also show that he was returned to full duty "without permanent limitation" following this in-service hospitalization.  The VHA clinician confirmed in March 2012 that the Veteran's in-service treatment for hallucinations due to Librium may have been due to an overdose in combination with alcohol consumption and was not evidence or indication of a diagnosis of an acquired psychiatric disability.  This clinician also stated that "[i]t would be supposition to suggest that" the Veteran's reported "strange ideas" during active service in September 1964 indicated the presence of schizophrenia because there was no documentation of any psychotic symptoms at that time and a diagnosis of paranoid schizophrenia cannot be made based on one indication of strange ideas "especially in the setting of alcohol abuse."  Thus, the Board finds that the competent in-service evidence does not support granting service connection for acquired psychiatric disability other than PTSD, to include paranoid schizophrenia.

The competent post-service evidence also does not support granting service connection for acquired psychiatric disability other than PTSD, to include paranoid schizophrenia.  The Board acknowledges that the Veteran has been treated frequently as a hospital inpatient and as an outpatient for paranoid schizophrenia since his service separation in 1969.  It appears, however, that he first complained of and was treated for paranoid schizophrenia in 1973, or approximately 9 years after he experienced the in-service earthquake in Alaska in 1964 and 4 years after his service discharge in 1969 (as the VHA clinician found in March 2012).  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board also acknowledges that the Veteran is receiving SSA disability benefits for paranoid schizophrenia.  The Board is not bound by any SSA determination, however.  And, as the VHA clinician noted in March 2012, because the initial diagnosis of paranoid schizophrenia was not rendered until 1973, it was unlikely that the Veteran's current paranoid schizophrenia was caused or exacerbated by active service or any incident of service.  The Board finds it especially persuasive that, although the Veteran was hospitalized frequently for treatment of paranoid schizophrenia following his service separation, he repeatedly did not report - and the VA clinicians who treated him did not indicate - any relevant in-service history of psychiatric problems.  Nor did the Veteran contend that his post-service paranoid schizophrenia was related to active service, despite being hospitalized repeatedly for treatment of this disability after his service separation.  This persuasively suggests that the Veteran's current acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, is not related to active service.

The Veteran has submitted treatise evidence in support of his claim.  The Board notes in this regard that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).  The medical articles submitted by the Veteran in this case were not accompanied by the opinion of any medical expert linking his acquired psychiatric disability to active service.  Thus, the medical articles submitted by the Veteran are insufficient to establish the medical nexus opinion required for causation.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Veteran has contended strenuously during the pendency of this appeal that the February 1998 opinion from Dr. R.C.G. demonstrated that his current acquired psychiatric disability was related to active service.  A review of this opinion shows that it is based entirely on what the Veteran reported to Dr. R.C.G. as this clinician repeatedly refers to what he "understood" as the Veteran's reported in-service symptoms and post-service treatment for paranoid schizophrenia.  

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Having reviewed Dr. R.C.G.'s February 1998 opinion, the Board finds that it is based on an inaccurate factual premise concerning the Veteran's reported in-service symptoms (i.e., that his psychiatric problems worsened during active service following an earthquake in Alaska while he was assigned there).  There also appears to be no factual predicate in the record for Dr. R.C.G.'s opinion concerning the contended etiological relationship between the Veteran's paranoid schizophrenia and active service because, as noted, this opinion appears to be based on what Dr. R.C.G. understood was the Veteran's in-service history and post-service treatment for this disability.  It further is not clear from a review of Dr. R.C.G.'s opinion to what extent, if any, it is based on "clinical data or other rationale."  Accordingly, the Board finds that Dr. R.C.G.'s February 1998 opinion is not probative on the issue of whether the Veteran's current acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, is related to active service.

By contrast, several VA clinicians, to include the March 2012 VHA clinician, provided competent medical nexus opinions which indicate that the Veteran's current acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, is not related to active service or any incident of service.  For example, a board of two VA psychiatrists opined in July 2000 that the Veteran's schizophrenia had not been present since 1964 and he had experienced an adjustment reaction during active service due to his separation from Puerto Rico and his family, his assignment to Alaska "which he disliked," and alcohol abuse.  Similarly, another VA examiner opined in May 2003 that the Veteran's schizophrenia was not related to active service and his erratic behavior during active service was due to frequent alcohol intoxication.  Finally, as discussed above, the March 2012 VHA clinician provided comprehensive opinions that the Veteran's current paranoid schizophrenia was not caused or exacerbated by active service or any incident of service.  The VHA clinician specifically reviewed the Veteran's in-service treatment for hallucinations due to Librium which he concluded may have been due to an overdose of Librium and alcohol intoxication but was not due to paranoid schizophrenia.  He also opined that the Veteran's in-service alcohol intoxication precluded any diagnosis of paranoid schizophrenia so it was unlikely that the Veteran's in-service alcohol consumption led to his current paranoid schizophrenia.  This clinician finally opined that the absence of any documented psychotic symptoms during active service precluded a finding that the Veteran experienced paranoid schizophrenia as a result of service or any in-service incident, including the reported "strange ideas" in September 1964 or as a result of his in-service hospitalization in December 1964.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that his current acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, is related to active service.  In summary, the Board finds that service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, including as due to herbicide exposure, is not warranted.

The Board finally notes that, although his lay statements are not models of clarity, it appears that the Veteran has contended that his in-service alcohol consumption or intoxication caused or contributed to his current acquired psychiatric disability other than PTSD, to include paranoid schizophrenia.  As discussed above, the March 2012 VHA clinician ruled out any etiological relationship between the Veteran's in-service alcohol intoxication and his current paranoid schizophrenia.  This VHA clinician also provided a comprehensive rationale for his opinions.  In any event, the Board notes that service connection for primary disability caused by alcoholism is prohibited for all service connection claims filed after October 1, 1990, as in this case.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(d); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (noting that 38 U.S.C.A. § 1110 precludes compensation for primary alcohol abuse disabilities and for secondary disabilities that result from primary alcohol abuse).  To the extent that the Veteran's service connection claim for acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, is based on his assertion that alcoholism caused or contributed to this disability, it must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.


Lay Evidence

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, have been continuous since service.  He asserts that he continued to experience symptoms relating to paranoid schizophrenia after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that this disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of psychiatric problems.  Specifically, the service separation examination report reflects that the Veteran was examined and his psychiatric system was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to paranoid schizophrenia for several years following active service.  The Board emphasizes the multi-year gap between discharge from active service (1969) and initial reported symptoms related to paranoid schizophrenia in approximately 1973 (a 4-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including a back disability and a respiratory disability (1977).  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to paranoid schizophrenia.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran initially was hospitalized at a VA Medical Center after service in 1976, he did not report the onset of paranoid schizophrenia symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Instead, it appears he was hospitalized in 1976 following aggressive and bizarre behavior towards his family at home and persistent auditory and visual hallucinations.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claim, the Veteran reported the onset of symptoms to different times.  Specifically, on the service connection claim, the Veteran contends that his acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, began during service.  On private evaluation in January 1982, however, his wife reported that the Veteran's psychiatric symptoms began in 1976 (or approximately 7 years after his service separation).  Dr. M.R.P. stated in February 1992 that the Veteran had reported to him in March 1973 both that he had been treated for psychiatric problems during service and he had not sought treatment for these problems during service.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

	
ORDER

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, including as due to herbicide exposure, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


